Broyles, O. J.
1. A charge to the jury that “The accused is required to establish an alibi only to the satisfaction of the jury, and the evidence of alibi must be considered with the other testimony in the case,” did not place too great a burden upon the accused by requiring him to establish his defense of an alibi “only to the satisfaction of the jury.” It would have been more accurate to put the word “reasonable” before the word “satisfaction,” but that error or omission does not require a reversal of the judgment. Dedge v. State, 153 Ga. 176 (111 S. E. 547).
2. The complaint of the foregoing charge is the only assignment of error insisted upon in the brief of counsel for the plaintiff in error; and, that assignment being without merit, the judgment of the superior court refusing to sanction the petition for certiorari must be and is

Affb-med.


MacIntyre and Guerry, JJ., concur.